 Case 19-08884              Doc 33        Filed 08/16/19 Entered 08/16/19 10:16:14                             Desc Main
                                             Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: TRENIA L JENKINS                                                        ) Case No. 19 B 08884
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: JACQUELINE P COX

                                                   NOTICE OF MOTION



  TRENIA L JENKINS                                                          DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
  8259 S BURLEY AVE #1F
  CHICAGO, IL 60617

   Please take notice that on September 09, 2019 at 9:00 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 16,
   2019.

                                                                               /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.   On March 28, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

  2.   The debtor's plan was confirmed on June 24, 2019.

       A summary of the debtor's plan follows:


       Monthly Payment $375.00                                     Last Payment Received: 07/08/2019


       Amount Paid $310.00                                         Amount Delinquent $940.00




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                             Respectfully submitted,

  TOM VAUGHN
                                                                             /s/ Tom Vaughn
  CHAPTER 13 TRUSTEE
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
